DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 3, 5, 6, 13, 18, 20, 21, 26, and 27 are objected to because of the following informalities:
Claim 3: Change from “software task comprises suspend only the core operating the software task.” to “software task comprises suspending only the core operating the software task.” (page 49).
Claim 5: Change from “comprises blocking access to all system memory except for the PRM” to “comprises blocking access to all system memory except for the designated PRM” (page 49).
Claim 6: Change from “6. The processor of claim 1, wherein the PRM memory region is defined” to “6. The processor of claim 1, wherein the designated PRM memory region is defined” (page 50).
Claim 13: Change from “a basic input/output system (BIOS);” to “a basic input/output system (BIOS); and
Claim 18: Change from “the software task comprises suspend only the core operating the software” to “the software task comprises suspending only the core operating the software” (page 51).
Claim 20: Change from “handler comprises blocking access to all system memory except for the PRM” to “handler comprises blocking access to all system memory except for the designated PRM” (page 51).
Claim 21: Change from “21. The computing system of claim 13, wherein the PRM memory region” to “21. The computing system of claim 13, wherein the designated PRM memory region” (page 51).
Claim 26: Change from “26. One or more tangible, non-transitory computer-readable mediums” to “26. One or more tangible, non-transitory computer-readable media” (page 52).
Claim 27: Change from “mediums of claim 26, wherein accessing the PRM handler comprises” to “media of claim 26, wherein accessing the PRM handler comprises” (page 52).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the microprocessor" in page 49.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 2-12 are dependent upon Claim 1, Claims 2-12 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 3 recites the limitation "the core" in page 49.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the thread" in page 49.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the PRM status register" in page 50.  There is insufficient antecedent basis for this limitation in the claim.

13 recites the limitation "the microprocessor" in page 50.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 14-25 are dependent upon Claim 13, Claims 14-25 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 18 recites the limitation "the core" in page 51.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the thread" in page 51.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the PRM status register" in page 52.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the microprocessor" in page 52.  There is insufficient antecedent basis for this limitation in the claim.

Because Claim 27 is dependent upon Claim 26, Claim 27 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edrich (U.S. Patent No. 5,987,604), hereinafter “Edrich.”

With regards to Claim 1, Edrich teaches:
a processor (Fig. 1 and col. 2, lines 40-53; regarding CPU 14.), comprising:
a protected runtime mode (PRM) module (Fig. 1; col. 3, lines 10-22; regarding, e.g., the hardware/software portions including SMM and its dedicated line 50 for receiving an SMI signal; and col. 6, lines 6-10.) to receive a PRM interrupt (Fig. 1; col. 3, lines 10-22; and col. 6, lines 6-10.) and to:
suspend operation of a software task executing on the processor (Fig. 1 and col. 3, lines 22-37.);
save processor state information (Fig. 1 and col. 3, lines 22-37.);
place the microprocessor into PRM (Fig. 1; col. 3, lines 22-37; col. 6, lines 10-42; and col. 6, lines 53-57; regarding, e.g., a protected mode operated in a designated memory region above 1 Mbyte in the system address space.);
access a PRM handler in a designated PRM memory region (Fig. 1 and col. 3, lines 22-37.), wherein the PRM handler comprises a platform specific task (Fig. 1; col. 3, lines 22-37; col. 6, lines 10-42; and col. 6, lines 53-57.);
restore the processor state (Fig. 1 and col. 3, lines 22-37.); and
resume operation of the software task (Fig. 1 and col. 3, lines 22-37.).

With regards to Claim 2, Edrich teaches the processor of Claim 1 as referenced above.  Edrich further teaches:
wherein accessing the PRM handler comprises accessing a PRM mailbox region comprising parameters for the PRM handler (Fig. 1 and col. 6, lines 10-42.).

With regards to Claim 6, Edrich teaches the processor of Claim 1 as referenced above.  Edrich further teaches:
wherein the PRM memory region is defined by a PRM physical base register and a PRM mask register (Fig. 2B; col. 3, lines 63-67; and col. 4, lines 1-47.).

With regards to Claim 7, Edrich teaches the processor of Claim 1 as referenced above.  Edrich further teaches:
wherein the PRM module is to update a PRM status register (Fig. 2B; col. 3, lines 63-67; col. 4, lines 1-47; Fig. 1; and col. 3, lines 22-37.).

With regards to Claim 10, Edrich teaches the processor of Claim 1 as referenced above.  Edrich further teaches:
wherein the PRM module comprises hardware instructions (Fig. 1 and col. 3, lines 22-37.).

With regards to Claim 26, the processor of Claim 1 performs the same steps as the medium/media of Claim 26, and Claim 26 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Edrich.

With regards to Claim 27, Edrich teaches the medium/media of Claim 26 as referenced above.  The processor of Claim 2 performs the same steps as the medium/media of Claim 27, and Claim 27 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Edrich.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Edrich, and further in view of Serebryany et al. (U.S. Patent No. US 8,762,797 B2), hereinafter “Serebryany.”


wherein the PRM module comprises microcode in accordance with the processor of Claim 1.
However, Serebryany teaches:
wherein the PRM module comprises microcode (Fig. 1; col. 2, lines 65-67; and col. 3, lines 1-16.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Edrich with the use of microcode as taught by Serebryany because combining prior art elements (SMM-based system functions in firmware and microcode) according to known methods can be done to yield predictable results (providing known means for implementing a protected-type SMM.).

With regards to Claim 11, Edrich teaches the processor of Claim 1 as referenced above.  Edrich does not explicitly teach:
wherein the PRM module comprises an intellectual property block in accordance with the processor of Claim 1.
However, Serebryany teaches:
wherein the PRM module comprises an intellectual property block (Fig. 1; col. 2, lines 65-67; and col. 3, lines 1-16.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains 

With regards to Claim 12, Edrich teaches the processor of Claim 1 as referenced above.  Edrich does not explicitly teach:
wherein the PRM module comprises an application-specific integrated circuit (Fig. 1; col. 2, lines 65-67; and col. 3, lines 1-16.), a field-programmable gate array, or a co-processor.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Edrich with the use of an ASIC as taught by Serebryany because combining prior art elements (SMM-based system functions in firmware – Edrich: Fig. 1 and Edrich: col. 3, lines 10-20; and an ASIC) according to known methods can be done to yield predictable results (providing known means for implementing a protected-type SMM.).

Claims 13, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edrich, and further in view of Maity et al. (U.S. Patent Application Publication No. US 2016/0011646 A1), hereinafter “Maity.”


a computing system (Fig. 1 and col. 2, lines 40-53; regarding processor system 10.), comprising:
a basic input/output system (BIOS) (Fig. 2A and col. 3, lines 50-62.);
a processor (Fig. 1 and col. 2, lines 40-53; regarding CPU 14.) comprising a protected runtime mode (PRM) module (Fig. 1; col. 3, lines 10-22; regarding, e.g., the hardware/software portions including SMM and its dedicated line 50 for receiving an SMI signal; and col. 6, lines 6-10.) to receive a PRM interrupt (Fig. 1; col. 3, lines 10-22; and col. 6, lines 6-10.) and to:
suspend operation of a software task executing on the processor (Fig. 1 and col. 3, lines 22-37.);
save processor state information (Fig. 1 and col. 3, lines 22-37.);
place the microprocessor into PRM (Fig. 1; col. 3, lines 22-37; col. 6, lines 10-42; and col. 6, lines 53-57; regarding, e.g., a protected mode operated in a designated memory region above 1 Mbyte in the system address space.);
access a PRM handler in a designated PRM memory region (Fig. 1 and col. 3, lines 22-37.), wherein the PRM handler comprises a platform specific task (Fig. 1; col. 3, lines 22-37; col. 6, lines 10-42; and col. 6, lines 53-57.);
restore the processor state (Fig. 1 and col. 3, lines 22-37.); and
resume operation of the software task (Fig. 1 and col. 3, lines 22-37.).
Edrich does not explicitly teach:
receive a PRM interrupt from the BIOS.
However, Maity teaches:
receive a PRM interrupt from the BIOS (Fig. 1 and ¶ 0068.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Edrich with a BIOS that triggers SMM as taught by Maity because combining prior art elements (generating an SMI – Edrich: col. 3, lines 22 and 23; and the BIOS triggering SMM) according to known methods can be done to yield predictable results (providing known means for implementing a protected-type SMM.).

With regards to Claim 17, Edrich in view of Maity teaches the system of Claim 13 as referenced above.  Edrich in view of Maity further teaches:
wherein accessing the PRM handler comprises accessing a PRM mailbox region comprising parameters for the PRM handler (Edrich: Fig. 1 and Edrich: col. 6, lines 10-42.).

With regards to Claim 21, Edrich in view of Maity teaches the system of Claim 13 as referenced above.  Edrich in view of Maity further teaches:
wherein the PRM memory region is defined by a PRM physical base register and a PRM mask register (Edrich: Fig. 2B; Edrich: col. 3, lines 63-67; and Edrich: col. 4, lines 1-47.).

With regards to Claim 22, Edrich in view of Maity teaches the system of Claim 13 as referenced above.  Edrich in view of Maity further teaches:
wherein the PRM module is to update a PRM status register (Edrich: Fig. 2B; Edrich: col. 3, lines 63-67; Edrich: col. 4, lines 1-47; Edrich: Fig. 1; and Edrich: col. 3, lines 22-37.).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Edrich, further in view of Maity, and further in view of Yao et al. (U.S. Patent No. US 9,311,177 B2), hereinafter “Yao.”

With regards to Claim 24, Edrich in view of Maity teaches the system of Claim 13 as referenced above.  Edrich in view of Maity does not explicitly teach:
a virtual machine manager (VMM) in accordance with the system of Claim 13.
However, Yao teaches:
a virtual machine manager (VMM) (Fig. 1; Fig. 4; and col. 6, lines 6-21.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Edrich in view of Maity with the use of a hypervisor as taught by Yao because combining prior art elements (the processor system 10 – Edrich: Fig. 1; and a hypervisor) according to known methods can be done to yield predictable results (providing known computer system components).

With regards to Claim 25, Edrich in view of Maity teaches the system of Claim 13 as referenced above.  Edrich in view of Maity does not explicitly teach:
a containerization host in accordance with the system of Claim 13.

a containerization host (Fig. 1; Fig. 4; col. 5, lines 59-67; and col. 6, lines 1-5; regarding, e.g., a VT-associated microprocessor that enables the inventive concepts of Yao.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Edrich in view of Maity with the use of a VT-associated microprocessor as taught by Yao because combining prior art elements (the processor system 10 – Edrich: Fig. 1; and the VT-associated microprocessor) according to known methods can be done to yield predictable results (providing known computer system components).


Allowable Subject Matter
Claims 3-5, 8, 14-16, 18-20, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Pearce (U.S. Patent No. 5,657,445); teaching a computer system with the capability of protecting portions of the mass storage media therein from unauthorized access.  The mechanism employed to protect portions of the mass storage media is advantageously operating system independent.  Thus, the protection mechanism functions regardless of what operating system is installed or what particular application software is presently being executed.  More particularly, the computer system includes a processor configured to execute code in an operational mode and in a system management mode.  A mass storage device and a memory are coupled to the processor.  At least one region of the mass storage device is designated as a protected region by the user or by the manufacturer.  The computer system is configured to trap mass storage device I/O operations and, in response to a trapped mass storage device I/O operation, the processor enters a system management mode.  The computer system is configured to prevent execution of the trapped mass storage device I/O operation if the trapped mass storage device I/O operation is directed to a protected region of the mass storage device.  However, the computer executes the trapped mass storage device I/O operation if the trapped mass storage device I/O operation is not directed to a protected region of the mass storage device.  In this manner, increased computer system security is provided to selected portions of the mass storage device without reliance on protective mechanisms within the operating system or within add-on application software.
Morisawa (U.S. Patent No. US 6,832,311 B2); teaching a first resume process executed by the BIOS program that is divided into two sections.  When a resume sub-process, included in the first resume process, for resuming the operating environment of a system core necessary for operating the operating system, has been executed, system control is switched from the BIOS program to the operating system.  After that, interrupt processes are inserted while the operating system is executing the second resume process.  In the interrupt processes, the BIOS program executes the remaining sub-processes of the first resume process.
Hsieh (U.S. Patent No. US 7,707,454 B2); teaching methods for protecting backup data of a computer system from damage.  A first storage device is provided for storing the backup data of the computer system, wherein the first storage device is ordinarily disabled to prevent the operating system of the computer system from accessing the backup data.  A pin on the motherboard of the computer system is triggered by the Basic Input Output System (BIOS) of the computer system to enable or disable the first storage device.  A first software system management interrupt is then initiated to call the BIOS to enable the first storage device.  The backup data stored in a second storage device of the computer system is then copied to the first storage device.  Finally, a second software system management interrupt is initiated to call the BIOS to disable the first storage device after copying of the backup data is complete.


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114